*351OPINION
By STEVENS, J.
The record in this case does not disclose one single item of evidence tending to establish the allegations of the petition with reference to false and fraudulent representations made ■ by defendant to plaintiff; nor is there a scintilla of ■ evidence ■even' tending to prove that defendant converted any part of plaintiff’s distributive share' of her father’s estate to his own use.
The degree of proof required to prove fraud when asserted by plaintiff as the basis fob his action, is more than a mere preponderance; it must be clear and convincing proof. . •
19 O. Jur., “Fraud and Deceit,” §240, p. 52Ó, and cases cited thereunder.
The complete failure of proof, on the part of plaintiff, to substantiate the allegations of the petition, required the trial court to sustain defendant’s motion for a directed verdict at the close of the entire ease, and the court erred in failing so to do. The judgment of the trial court. is therefore reversed.
And proceeding now to render the judgment which the trial court, should have rendered, it is ordered that final judgment be entered for the defendant.
'Judgment reversed and final judgment for defendant.
WASHBURN, PJ, and PUNK, J, concur in ■ judgment.